ON APPLICATION FOR REHEARING
Ralph J. Bartlett, .Prosecuting Attorney, Columbus, for plaintiff-appellee.
Schwartz & Gurevitz, Columbus, for defendant-appellant.
By THE COURT:
The above entitled cause is now being determined on appellant’s application for rehearing.
Memoranda appended thereto sets out the specific ground for the application.
Counsel is rearguing that there is not adequate evidence in the record on the question of the value of the property alleged to have been stolen.
We discussed this in our original opinion and do not think it necessary to reiterate what we have said there. The application for rehearing will be denied.,
BARNES, P. J., HORNBECK and GEIGER, JJ., concurring.